Case: 16-11314      Document: 00514217610         Page: 1    Date Filed: 10/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-11314                                FILED
                                  Summary Calendar                        October 31, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
JIMMY L. WILLIAMS,

                                                 Plaintiff-Appellant

v.

STATE WIDE CLAIM SERVICE; FORT WORTH TRANSPORTATION
AUTHORITY; MICHELLE DENISE PRICE: PHILLIP HERNANDEZ, Fort
Worth Transportation Authority,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-734


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Jimmy L. Williams, Texas prisoner # 01904141 appeals the dismissal of
his civil negligence action for lack of subject matter jurisdiction. Williams
alleged that, prior to his incarceration, he suffered injuries while he was a
passenger on a bus that was involved in a traffic accident.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11314    Document: 00514217610     Page: 2   Date Filed: 10/31/2017


                                 No. 16-11314

      The burden is on Williams to show federal jurisdiction. See Stafford v.
Mobil Oil Corp., 945 F.2d 803, 804 (5th Cir. 1991).       He alleges diversity
jurisdiction, but there is no diversity between Williams and any of the
defendants, because all of the parties are citizens of Texas. See 28 U.S.C.
§ 1332; Owen Equip. and Erect. Co. v. Kroger, 437 U.S. 365, 373 (1978) (noting
that § 1332 requires complete diversity of citizenship). Neither Williams nor
the record shows any other basis for federal subject matter jurisdiction.
      Accordingly the appeal is DISMISSED AS FRIVOLOUS. 5TH CIR.
R. 42.2. Williams’s motion for appointment of counsel is DENIED.




                                       2